Opinion issued July 22, 2021




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00862-CV
                             ———————————
                          ELLIOTT AINTABI, Appellant
                                        V.
      STEVEN WU, WESTWOOD COMMERCIAL PROPERTY
  MANAGEMENT, LLC, SSS VILLAGE AT WEST OAKS, LLC, AI HOA
     INVESTMENTS, INC., AI HOA WU, SUSAN WU, Appellees


                      On Appeal from the 190th District Court
                               Harris County, Texas
                         Trial Court Case No. 2019-52759


                           MEMORANDUM OPINION

      Appellant and appellees have filed a joint motion to dismiss the appeal. No

opinion has issued.
      Accordingly, we grant the motion and dismiss this appeal. TEX. R. APP. P.

42.1; 43.2(f). Any other pending motions are dismissing as moot.

                                PER CURIAM
Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.




                                        2